Citation Nr: 1432073	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.  The Veteran died in December 2008 and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which denied service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the cause of death as staph aureus pneumonia, due to (or as a consequence of) Pick's disease, due to (or as a consequence of) fronto-temporal dementia, due to (or as a consequence of) severe malnutrition; and, other significant conditions contributing to death, but which did not result in the underlying cause, include massive magacolon, large bowel obstruction and post-operative colectomy.

2.  At the time of the Veteran's death, his sole service-connected disability was posttraumatic stress disorder (PTSD), rated as 70 percent disabling; and the Veteran was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from February 19, 2004.  

3.  The most probative evidence of record is in equipoise as to whether the Veteran's service-connected PTSD as likely as not contributed materially or substantially to the Veteran's death-causing dementia. 



CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, a service-connected disability contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

The Veteran died in December 2008 due to staph aureus pneumonia, due to (or as a consequence of) Pick's disease, due to (or as a consequence of) fronto-temporal dementia, due to (or as a consequence of) severe malnutrition; and, other significant conditions contributing to death, but which did not result in the underlying cause, include massive magacolon, large bowel obstruction and post-operative colectomy.
As such, the Veteran's Pick's disease and fronto-temporal dementia are shown to be underlying contributory causes of death.  

Pick's disease is defined as a rare progressive degenerative disease of the brain very similar in clinical manifestations and course to Alzheimer's disease but having a distinctive histopathology.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 540 (30th ed. 2003) [hereinafter DORLAND'S].

At the time of his death, the Veteran's sole service-connected disability was PTSD, rated 70 percent disabling, and he was in receipt of a total disability rating based on individual unemployability due to service-connected disability from February 19, 2004.  

In a February 2009 private memorandum, James Schall, M.D. clarified that the Veteran's expiration was due to the fact that he had the end stage Pick's disease with marked malnutrition and marked megacolon.  

The most probative evidence of record is essentially in equipoise as to whether the Veteran's service-connected PTSD played a role in his death-causing dementia.  The evidence in favor of the claim includes a February 2009 memorandum in which William Bressler, M.D. indicated that the Veteran developed PTSD, followed by progressive dementia, diagnosed as Pick's disease.  His dementia was rapidly progressive within the prior 2 to 3 years, requiring nursing home placement, eventually leading to his death from complications of mega-colon.  

In a February 2010 statement, Dr. Bressler wrote, "Based upon a recent study at the San Francisco VA Medical Center and the University of California, San Francisco, in which dementia was nearly twice as likely to occur in veterans with PTSD as in those without PTSD, I believe that it is likely that Mr. [redacted]'s PTSD was linked to the development of his dementia."  The doctor supported his opinion by citing to numerous web articles documenting the study.  A report of the study, by Dr. Yaffe, MD is associated with the claims file.  

The evidence weighing against the claim consists of an independent medical opinion prepared in January 2014 by Dr. J.G., MD.  Dr. G acknowledged the Yaffe study noted above (significant for the conclusion that dementia was nearly twice as likely to occur in veteran's with PTSD than in veteran's without PTSD), and included it as a reference for his opinion.  That notwithstanding, Dr. G opined that the Veteran's PTSD was not etiologically related to his dementia.  Dr. G found that, despite the findings in the Yaffe study which showed that dementia was more prevalent in veterans who have been diagnosed with PTSD, there was no evidence that PTSD etiologically causes or contributes to the development of dementia or that PTSD was the principal cause of the Veteran's death.  

The record contains no other opinion regarding this matter.  The evidence for and against service connection for the cause of the Veteran's death is in equipoise; that is, the evidence demonstrating that the veteran's PTSD contributed substantially or materially to the Veteran's death-causing dementia is equally weighted against the evidence demonstrating otherwise.  Therefore, resolving reasonable doubt in the veteran's favor, the Board finds that it is at least as likely as not that the Veteran's service-connected PTSD contributed materially or substantially to his death.  Hence, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


